In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐1954 
ALEJANDRO MORENO, 
                                                   Plaintiff‐Appellant, 

                                   v. 

NANCY BERRYHILL, 
Acting Commissioner of Social Security, 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
              Northern District of Illinois, Eastern Division. 
       No. 1:15‐cv‐11168 — Sidney I. Schenkier, Magistrate Judge. 
                      ____________________ 

    ARGUED DECEMBER 12, 2017 — DECIDED FEBRUARY 16, 2018 

    AS AMENDED ON PETITION FOR REHEARING APRIL 13, 2018 
                      ____________________ 

     Before BAUER, RIPPLE, and SYKES, Circuit Judges. 
    PER  CURIAM.  Alejandro  Moreno  appeals  the  order  of  the 
district court upholding the Social Security Administration’s 
denial of his applications for Supplemental Security Income 
and Disability Insurance Benefits. Mr. Moreno contends that, 
among other shortcomings in the Administrative Law Judge’s 
2                                                      No. 17‐1954 

(“ALJ”) determination, he improperly relied on an outdated 
mental‐health  assessment  and  failed  to  incorporate  all  of 
Mr. Moreno’s limitations when posing the hypothetical to the 
vocational expert.  We agree that the record contains new and 
significant  evidence  that  could  have  affected  Mr.  Moreno’s 
mental‐health assessment.  We also agree that the ALJ’s hypo‐
thetical to the vocational expert failed to include Mr. Moreno’s 
limitations  with  respect  to  concentration,  persistence,  and 
pace.  Accordingly, we remand the matter to the agency for 
further proceedings.  
      
                                  I 
                        BACKGROUND 
A.  Mr. Moreno’s Condition 
     Mr.  Moreno’s  misfortunes  began  in  February  2006  when 
he  fell  off  scaffolding  and  landed  on  his  back  while  taping 
drywall.  He  sought  treatment  from  an  orthopedist,  who 
found a soft tissue injury but no signs of fracture. Later testing 
showed improvements in Mr. Moreno’s condition, but he re‐
ported that he still felt significant pain. A follow‐up diagnos‐
tic  test  revealed  acute  lumbar  radiculopathy—lower  back 
pain caused by compression, inflammation and/or injury to a 
spinal nerve root.  In addition to this condition, Mr. Moreno 
also is diabetic, has high blood pressure, and is obese.   
    Beginning in April, Mr. Moreno sought treatment for his 
chronic pain from clinical psychologist Dr. Enrique Gonzalez.  
Dr.  Gonzalez  saw  Mr.  Moreno  “on  an  almost  weekly  basis 
No. 17‐1954                                                         3	

through 2009 for cognitive behavioral therapy.”1  These visits 
decreased in frequency to monthly between 2010 and the first 
half  of  2011;  however,  for  the  remainder  of  2011  through  at 
least June of 2013, Mr. Moreno saw Dr. Gonzalez on a weekly 
basis.  
     In  his  treatment  notes,  Dr.  Gonzalez  reported  that 
Mr. Moreno manifested, among other symptoms, a depressed 
mood, irritability, memory difficulties, and an inability to con‐
centrate. Critical to our analysis, Dr. Gonzalez documented an 
ongoing inability to sleep, including times when Mr. Moreno 
would go days without sleep.2  Dr. Gonzalez also addressed 
Mr. Moreno’s difficulties interacting with the public and with 
his family, specifically outbursts of anger precipitated by feel‐
ings that others were taking advantage of him.3  Dr. Gonzalez 
observed  fluctuations  in  Mr.  Moreno’s  mood  and  behavior 
over  time,  including  some  periods  of  improvement;  for  in‐
stance,  Dr.  Gonzalez  reported  improved  mood  when  Mr. 
Moreno had scheduled activities with his daughter and fam‐
ily.4    
    From  March  2008  through  November  2013,  Mr.  Moreno 
also saw a Dr. Walter Pedemonte on a monthly basis for psy‐
chiatric  medication  management.    Dr.  Pedemonte  observed 
Mr. Moreno suffered from the following symptoms in March 
2008:  “depressed mood, anxious affect, poor immediate and 
recent  memory,  fair  remote  memory,  poor  attention,  [and] 

                                                 
1 A.R. at 827. 

2 Id. at 639, 1947–48, 1996–98. 

3 Id. at 644, 648, 1994, 1996. 

4 See, e.g., id. at 638. 
4                                                    No. 17‐1954 

poor concentration.”5 He diagnosed Mr. Moreno with major 
depressive  disorder  and,  over  the  years,  prescribed 
Mr. Moreno several medications, and combinations of medi‐
cations, to address his condition. 
       
B. The Administrative Proceedings 
   In March 2007, Mr. Moreno filed his applications for Sup‐
plemental Security Income and Disability Insurance Benefits. 
His claims were denied on initial application and upon recon‐
sideration.    A  hearing  was  held  before  an ALJ  in  December 
2009; the ALJ issued a decision denying relief in March 2010.    
The  Appeals  Council  denied  review,  and  Mr.  Moreno  ap‐
pealed  to  the  United  States  District  Court  for  the  Northern 
District of Illinois.    
   In the district court, the parties filed an agreed motion to 
reverse and remand.  The motion requested that, on remand, 
the matter “be assigned to a different ALJ, who w[ould] con‐
duct a new hearing, and reassess inter alia Plaintiff’s mental 
impairment(s) and the treating physician opinion(s).”6 
    On remand, a different ALJ held a supplemental hearing.  
At the February 2014 hearing, Mr. Moreno testified regarding 
his mental health. He described a significant number of psy‐
chological concerns, including difficulty focusing, remember‐
ing, and interacting with others. He recounted that his wife 
administers his medication and keeps track of his physicians’ 
appointments  because  he  struggles  to  remember  things.  He 

                                                 
5 Id. at 829. 

6 R.34 (1:11‐cv‐01771). 
No. 17‐1954                                                         5	

also reported that he tried to take English classes but had trou‐
ble concentrating. Mr. Moreno also testified, as he did in the 
original hearing, that people “bother[]” him, 7 so he avoided 
going to crowded church services and using public transpor‐
tation.  
     In  addition  to  the  hearing  testimony  and  the  notes  of 
Drs. Gonzalez and Pedemonte, the second ALJ also looked at 
Mr.  Moreno’s  mental‐health  records,  examinations,  and  as‐
sessments  that  predated  the  hearing  before  the  first  ALJ.  
Among  these  were  the  diagnosis  and  notes  of  Dr.  Herman 
Langner, who examined Mr. Moreno in 2007 and diagnosed 
him with depression. The ALJ also considered the review of 
Mr. Moreno’s mental‐health records conducted by psycholo‐
gist  Margaret  Wharton  in  2007.    In  her  assessment  of 
Mr. Moreno’s  residual  functional  capacity,  Dr.  Wharton  ob‐
served that Mr. Moreno manifested a “[d]isturbance of mood” 
evidenced  by  “[d]ecreased  energy,”  “[f]eelings  of  guilt  or 
worthlessness,” and “[d]ifficulty concentrating or thinking.”8 
Under  functional  limitations,  Dr.  Wharton  noted  that  Mr. 
Moreno was only mildly limited in activities of daily life and 
in social functioning, but he was moderately limited in main‐
taining concentration, persistence, and pace.9   Her summary 
conclusions described Mr. Moreno as not significantly limited 
in  “[t]he  ability  to  carry  out  very  short  and  simple  instruc‐
tions”; “[t]he ability to perform activities within a schedule, 
maintain regular attendance, and be punctual within custom‐
ary tolerances”; “[t]he ability to work in coordination with or 
                                                 
7 A.R. at 874.  

8 Id. at 411. 

9 Id. at 418. 
6                                                       No. 17‐1954 

proximity to others without being distracted by them”; “[t]he 
ability  to  make  simple  work‐related  decisions”;  and  “[t]he 
ability to interact appropriately with the general public.”10 
    The ALJ then used this information to pose a hypothetical 
question to a vocational expert regarding  Mr. Moreno’s em‐
ployability.    Specifically,  at  the  second  hearing,  the  ALJ  de‐
scribed a hypothetical individual with Mr. Moreno’s physical 
limitations.    In  addition  to  physical  limitations,  the  ALJ  in‐
cluded in his question to the vocational expert that the hypo‐
thetical “individual can understand, remember, and carry out 
simple work instructions … and exercise simple work place 
judgments.  And further, the individual would be limited to 
routine work … [with] no more than occasional changes in the 
work setting.”11  Finally, the ALJ required that the individual 
could  have  “no  more  than  occasional  interaction  with  the 
public.”12    Given  these  restrictions,  the  vocational  expert 
opined that there were still a number of jobs that Mr. Moreno 
could perform, including that of an assembler, an inspector, a 
checker, and a hand packer. 
    Following the hearing, the ALJ issued a written opinion in 
which  he  reviewed  the  evidence,  applied  the  standard 
five‐step  analysis,  see 20 C.F.R.  § 404.1520(a),  and  concluded 
that Mr. Moreno was not disabled. At step one, the ALJ deter‐
mined that Mr. Moreno had not engaged in substantial gain‐
ful activity since his alleged onset date in February 2006. At 
step two, the ALJ evaluated Mr. Moreno’s physical and mental 

                                                 
10 Id. at 422–23. 

11 Id. at 921–22. 

12 Id. at 922. 
No. 17‐1954                                                       7	

conditions, and concluded that he was suffering from severe 
impairments—lumbar  disc  disease,  myofascial  pain  syn‐
drome,  left  knee  pain,  obesity,  and  depression—within  the 
meaning of the Act and regulations, 20 C.F.R. §§ 404.1520(c), 
416.920(c). But at step three the ALJ determined that these im‐
pairments, individually or in combination, do not meet a list‐
ing  for  presumptive  disability.  Applying  the  “special  tech‐
nique,”  20  C.F.R.  §§ 404.1520a,  416.920a—the  method  that 
considers  “pertinent  symptoms,  signs,  and  laboratory  find‐
ings” to determine whether the claimant suffers from a med‐
ically  determinable mental  impairment—the ALJ concluded 
that  Mr.  Moreno’s  mental  impairments  do  not  cause  two  or 
more  “marked  limitations”  or  one  such  limitation  coupled 
with  repeated  episodes  of  decompensation.    Therefore, 
Mr. Moreno did not satisfy the paragraph B criteria of listings 
12.04 and 12.06. He found, however, that Mr. Moreno’s mental 
impairments do cause “moderate” restrictions in social func‐
tioning  and  concentration,  persistence,  or  pace,  as  well  as 
“mild” restrictions in his activities of daily living.13 
    At step four the ALJ found that Mr. Moreno could not per‐
form his past work as a drywall taper, but at step five he con‐
cluded  that  Mr.  Moreno  could  “perform  light  work”  with 
some restrictions.14 In assessing Mr. Moreno’s residual func‐
tional capacity, the ALJ afforded the opinion of Dr. Wharton 
great  weight,  explaining  that  Dr.  Wharton’s  analysis  was 
“consistent with the longitudinal evidence of record.”15 The 


                                                 
13 See id. at 814–15.  

14 Id. at 816. 

15 Id. at 831. 
8                                                                  No. 17‐1954 

ALJ  also  reviewed  the  notes  of  Mr. Moreno’s  treating  psy‐
chologist, Dr. Gonzalez, who documented fluctuating symp‐
toms of depression, suicidal ideations, low motivation, and ir‐
ritability.16 But the evidence as a whole, in the ALJ’s view, did 
not support a finding that Mr. Moreno’s depression precluded 
him from engaging in work activity. The ALJ placed particu‐
lar  emphasis  on  portions  of  Dr.  Gonzalez’s  treatment  notes 
that  showed  improvements  in  Mr.  Moreno’s  mental  health 
during periods of increased activity. 
    Mr. Moreno appealed to the Appeals Council, which de‐
clined review.  
       
C. District Court Proceedings 
    Mr. Moreno then sought review in district court, which af‐
firmed  the  agency’s  decision.    The  court  first  rejected 
Mr. Moreno’s argument that the ALJ’s assessment of residual 
functional capacity was “flawed because … it did not account 
for the recommendation of Dr. Wharton that claimant is only 

                                                 
16  The  ALJ  found  Dr.  Pedemonte’s  notes,  as  well  as  the  other  materials 

that he submitted, unreliable. The ALJ noted that, according to Dr. Pedem‐
onte’s notes, Mr. Moreno’s mental status exam remained completely un‐
changed, yet Mr. Moreno reported vastly different moods during his vis‐
its, and his medications were altered. Id. at 828. Similarly, Dr. Pedemonte’s 
source statement, completed on October 31, 2009, reported “clinical find‐
ings  of  psychomotor  retardation,  hopelessness  and  helplessness”;  how‐
ever, the ALJ gave “little weight” to this report because it was inconsistent 
with  Dr.  Pedemonte’s  treatment  records.  Id.  at  832.  Finally,  in  a  letter 
Dr. Pedemonte  submitted  in  2011,  he  reported  treating  Mr.  Moreno  for 
“major depression chronic severe recurrent psychotic features.” Id. at 834. 
The  ALJ  observed,  however,  that  the  diagnosis  of  psychotic  features  is 
“not supported by Dr. Pedemonte’s own treatment records.” Id. 
No. 17‐1954                                                     9	

capable  of  performing  one‐two  step  jobs.”17  The  court  con‐
cluded that the record as a whole adequately supported the 
ALJ’s determination that Mr. Moreno could carry out “simple 
work instructions.”18 The district court also was unpersuaded 
by Mr. Moreno’s argument that the ALJ’s residual functional 
capacity assessment did not account for Mr. Moreno’s limita‐
tions in concentration, persistence, and pace:  “the ALJ’s hy‐
pothetical to the [vocational expert] adequately addressed Mr. 
Moreno’s specific  deficiencies” even if  the words  concentra‐
tion, persistence, and pace were not used.19  The district court 
further determined that the ALJ was not required to seek an 
updated  mental‐health  evaluation  because  the  treatment 
notes that postdated Dr. Wharton’s assessment did not show 
a  significant  change  in  Mr.  Moreno’s  condition  that  would 
have caused Dr. Wharton to revise her conclusions.  Finally, 
the district court found that the ALJ had “adequately consid‐
ered  the  combined  effects  of  Mr.  Moreno’s  physical  impair‐
ments, mental health impairments, and obesity when deter‐
mining his [residual functional capacity].”20 
      Mr. Moreno timely appealed. 
       
       
       
       

                                                 
17 R.26 (1:15‐cv‐11168) at 14.  

18 Id.  

19 Id. at 18.  

20 Id. at 22. 
10                                                      No. 17‐1954 

                                  II 
                          DISCUSSION 
    Mr. Moreno renews on appeal the arguments made to the 
district  court.    We  conclude  that  two  of  his  contentions  are 
meritorious—that the ALJ improperly relied on an outdated 
mental‐health assessment and that the ALJ’s hypothetical to 
the vocational expert failed to incorporate all of Mr. Moreno’s 
limitations.   
       
A. Mental‐Health Evaluation 
    Mr. Moreno’s primary argument on appeal is that the ALJ 
improperly afforded great weight to the mental‐health evalu‐
ation of Dr. Wharton because the copious evidence submitted 
after  her  initial  assessment  could  have  altered  her  conclu‐
sions.    The  Commissioner,  however,  submits  that  the  treat‐
ment notes of Drs. Gonzalez and Pedemonte would not have 
changed  Dr. Wharton’s  opinion  because,  as  the  ALJ  con‐
cluded,  the  notes  indicated  improvement  in  Mr.  Moreno’s 
mental health, not deterioration.  
    Because the Appeals Council denied review, we evaluate 
the ALJ’s supplemental decision as the final word of the Com‐
missioner of Social Security. Scrogham v. Colvin, 765 F.3d 685, 
695 (7th Cir. 2014). We must uphold the ALJ’s decision if it is 
supported by “substantial evidence, that is, ‘such relevant ev‐
idence as a reasonable mind might accept as adequate to sup‐
port  a  conclusion.’”  Moore  v.  Colvin,  743  F.3d  1118,  1120–21 
(7th Cir. 2014) (quoting Richardson v. Perales, 402 U.S. 389, 401 
(1971)). 
No. 17‐1954                                                   11	

    An ALJ should not rely on an outdated assessment if later 
evidence containing  new, significant medical diagnoses rea‐
sonably could have changed the reviewing physician’s opin‐
ion. See Stage v. Colvin, 812 F.3d 1121, 1125 (7th Cir. 2016) (re‐
manding where a later diagnostic report “changed the picture 
so much that the ALJ erred by continuing to rely on an out‐
dated assessment”); Goins v. Colvin, 764 F.3d 677, 680 (7th Cir. 
2014) (remanding after ALJ failed to submit new MRI to med‐
ical scrutiny).   Here, a comparison between Dr. Wharton’s as‐
sessment  and  Dr.  Gonzalez’s  treatment  notes  reveal  signifi‐
cant  and  new  developments  in  Mr.  Moreno’s  mental  health 
that could have affected Dr. Wharton’s assessment.  We focus 
on those aspects of Dr. Wharton’s assessment where the con‐
trast is most stark. 
    Turning first to “Affective Disorders,” the form completed 
by Dr. Wharton asks the evaluator to indicate if the claimant 
has “[d]epressive syndrome characterized by at least four” of 
the listed symptoms.21  Dr. Wharton did not check this diag‐
nosis  because  her  evaluation  suggested  a  presence  of  only 
three of the nine symptoms:  “[d]ecreased energy,” “[f]eelings 
of guilt or worthlessness,” and “[d]ifficulty concentrating or 
thinking.”22    Critically,  Dr.  Wharton  concluded  that 
Mr. Moreno  did  not  exhibit  “[s]leep  disturbance”  or 
“[t]houghts  of  suicide.”23  Dr.  Gonzalez’s  treatment  notes, 
however, indicate that, for at least some period of time after 
Dr.  Wharton’s  assessment,  Mr.  Moreno  experienced  both  of 


                                                 
21 A.R. at 411. 

22 Id. 

23 Id. 
12                                                      No. 17‐1954 

these symptoms.  Specifically, on February 17, 2010, Dr. Gon‐
zalez noted that Mr. Moreno “has not slept for three  days,” 
and on March 24, 2010, that Mr. Moreno “continues to report 
sleep disturbance.”24 Sleep issues arose again from December 
2011 through March 2012.25 Moreover, at different times in his 
treatment, Mr. Moreno reported to Dr. Gonzalez that he was 
“capable  of  having”  suicidal  thoughts,  was  having  suicidal 
thoughts, or was having “negative thoughts related to … the 
purpose of living.”26  Because it bears directly on criteria that 
Dr.  Wharton  considered,  this  evidence  certainly  could  have 
altered her conclusion regarding the existence and severity of 
Mr. Moreno’s affective disorder. 
    Similarly, with respect to Mr. Moreno’s functional limita‐
tions,  Dr.  Wharton  assessed  only  mild  limitations  in  social 
functioning.    Her  consultant’s  notes  reveal  that  Mr.  Moreno 
did  “not  like  to  be  around  others,  as  people  bother  him.”27  
Dr. Gonzalez’s  notes  reveal  something  more  serious  than  a 
general  dislike  of  people—“anger  outbursts  in  public 
places,“28 especially when he felt “that people [we]re taking 
advantage of him.”29  This documented history of aggressive 
behavior  could  have  “changed  the  picture  so  much”  that 
Dr. Wharton  would  have  concluded  that  Mr.  Moreno  was 


                                                 
24 Id. at 1947–48. 

25 See id. at 1994, 1996–98. 

26 See id. at 645, 1946, 1997. 

27 Id. at 420. 

28 Id. at 1994. 

29 Id. at 1996. 
No. 17‐1954                                                               13	

more than mildly limited in social functioning. Stage, 812 F.3d 
at 1125.  
    We  cannot  accept  the  agency’s  argument  that  the  newer 
mental‐health records would not have made a difference be‐
cause they showed improvement. This argument is based on 
the ALJ’s own assessment of the more recent records. That as‐
sessment  was  not  justified  under  the  circumstances  of  this 
case.  Meuser  v.  Colvin,  838  F.3d  905,  911  (7th  Cir.  2016)  (re‐
manding because the ALJ improperly “played doctor”); Go‐
ins, 764 F.3d at 680 (prohibiting ALJs from “playing doctor” 
by summarizing the results of a medical exam without input 
from an expert).  
    The Social Security Administration’s ALJs are significantly 
overburdened  with  massive  caseloads  and  insufficient  re‐
sources. We therefore credit the ALJ with authoring a decision 
that  reviewed  and  considered  the  lengthy  record  in  detail.  
Nevertheless,  the  ALJ  was  presented  with  a  case  that  had 
trekked  through  a  seven‐year‐long  journey,  which  rendered 
important  aspects  of  the  early  mental‐health  analysis  stale. 
Because the ALJ relied heavily on that stale analysis, we re‐
mand to the Agency to conduct a new mental‐health assess‐
ment on which Mr. Moreno’s functional capacity reasonably 
can be determined.30 
 
B. Hypothetical Question 
                                                 
30  Because  our  remand  requires  the  ALJ  to  solicit  an  updated  men‐
tal‐health  evaluation,  we  do  not  address  Mr.  Moreno’s  other  argument 
concerning  Dr.  Wharton’s  assessment—that  the  ALJ  erred  in  selectively 
omitting Dr. Wharton’s recommendation of one‐ to two‐step work in for‐
mulating his hypothetical question to the vocational expert. 
14                                                              No. 17‐1954 

    The ALJ’s determination is faulty for another reason.  Both 
Dr. Wharton’s assessment31 and Dr. Gonzalez’s notes set forth 
problems  with  Mr.  Moreno  becoming  distracted,  “spacing 
out,” and experiencing difficulties concentrating.32 These lim‐
itations, however, were not included in the hypothetical ques‐
tion posed to the vocational expert. 
    Our cases require that an ALJ “orient the [vocational ex‐
pert] to the totality of a claimant’s limitations,” including “de‐
ficiencies of concentration, persistence and pace.” OʹConnor‐
Spinner v. Astrue, 627 F.3d 614, 619 (7th Cir. 2010).  Moreover, 
“the most effective way to ensure that the [vocational expert] 
is apprised fully of the claimant’s limitations is to include all 
of them directly in the hypothetical.” Id. We, however, have 
not required the ALJ to use “this specific terminology” in all 
cases. Id. For instance, “[w]e sometimes have assumed a [vo‐
cational expert]’s familiarity with a claimant’s limitations, de‐
spite  any  gaps  in  the  hypothetical,  when  the  record  shows 
that the [vocational expert] independently reviewed the med‐
ical record or heard testimony directly addressing those limi‐
tations.”   Id.  “We also have let stand an ALJ’s hypothetical 
omitting the terms ‘concentration, persistence and pace’ when 
it was manifest that the ALJ’s alternative phrasing specifically 
excluded those tasks that someone with the claimant’s limita‐
tions would be unable to perform.” Id.   
   Here, the question posed to the vocational expert included 
that the hypothetical “individual can understand, remember, 

                                                 
31 Id. at 418 (noting “[m]oderate” “[d]ifficulties in [m]aintaining [c]oncen‐

tration, [p]ersistence, or [p]ace”). 
32 See id. at 648–49, 651, 655 (noting “distractibility”); 660 (noting “spacing 

out”); 704, 706–07 (noting difficulty concentrating). 
No. 17‐1954                                                      15	

and carry out simple work instructions,” can “exercise simple 
work place judgments,” is “limited to routine work,” and can 
have “no more than occasional changes in the work setting.”33  
Clearly,  the  ALJ’s  question  did  not  account  explicitly  for 
Mr. Moreno’s  moderate  limitations  in  concentration,  persis‐
tence, and pace.  Moreover, there is no evidence in the record 
to suggest that the vocational expert engaged in an independ‐
ent review of Mr. Moreno’s medical records.   
    The Commissioner contends, however, that the question 
posed by the ALJ adequately accounted for Mr. Moreno’s lim‐
itations.  She asserts that the ALJ’s reference to simple work 
instructions and to routine, low‐stress work “reasonably ac‐
commodated  Moreno’s  moderate  difficulties  in  concentra‐
tion, persistence or pace.”34  We cannot accept this argument.  
“[W]e have repeatedly rejected the notion that a hypothetical 
like  the  one  here  confining  the  claimant  to  simple,  routine 
tasks  and  limited  interactions  with  others  adequately  cap‐
tures  temperamental  deficiencies  and  limitations  in  concen‐
tration, persistence, and pace.”  Yurt v. Colvin, 758 F.3d 850, 
858–59 (7th Cir. 2014); see also Stewart v. Astrue, 561 F.3d 679, 
684–85 (7th Cir. 2009).   
    “When  an  ALJ  poses  a  hypothetical  question  to  a  voca‐
tional  expert,  the  question  must  include  all  limitations  sup‐
ported by medical evidence in the record.” Stewart, 561 F.3d 
at 684.  The question posed to the vocational expert did not 
address  Mr.  Moreno’s  documented  limitations  in  concentra‐
tion, persistence, and pace.  As a result, the vocational expert’s 
assessment of the jobs available to Mr. Moreno necessarily is 
                                                 
33 A.R. at 921–22. 

34 Appellee’s Br. 23.  
16                                                      No. 17‐1954 

called into doubt, as is the ALJ’s conclusion that Mr. Moreno 
is not disabled under the Social Security Act. 
       
                            Conclusion 
   For  the  reasons  set  forth  in  this  opinion,  we  reverse  the 
judgment  of  the  district  court  and  remand  for  proceedings 
consistent with this opinion. 
                                   REVERSED and REMANDED